Citation Nr: 0013048	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-10 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and from May 1988 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In his notice of disagreement and substantive appeal, 
the veteran specified those issues he wished the VA to 
address at this time.  Accordingly, the Board will address 
these issues at this time.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
thoracic spine disability is not meritorious on its own or 
capable of substantiation.

2.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to the claim for an 
increased evaluation for gastroesophageal reflux disease and 
all available relevant evidence has been obtained.

3.  The residuals of the service-connected gastroesophageal 
reflux disease include a burning sensation that starts below 
his sternum and radiates upward.  Regular medication for 
treatment of this condition is reported.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
thoracic spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating of 20 percent, but not higher, 
for gastroesophageal reflux disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7305 and 
7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to a chronic 
thoracic spine disability.  In this regard, the undersigned 
must note that the RO appears to have had difficulties 
obtaining the service medical records for the veteran's first 
period of active service, November 1977 through November 
1981.  However, a review of the current service medical 
records available indicates that the RO was eventually 
successful in obtaining these records.  In any event, as the 
veteran has indicated that he began having difficulties with 
his thoracic spine in February 1995.  Thus, he appears to 
discount the significance of medical records from November 
1977 through November 1981.  

In his initial claim for VA compensation, dated January 1997, 
the veteran notes degenerative changes of the thoracic 
vertebrae based on a 3 February 1995 X-ray evaluation.  The 
service medical records show he was seen on 2 and 3 February 
1995 for complaints of left anterior thoracic pain with left 
shoulder radiation.  Back examination was normal.  There is 
reference to a chest x-ray that reportedly was normal.  By 
February 4, the assessment was that the pain was likely of 
gastrointestinal origins.  Sporadic treatment for a mild 
stomach disorder is noted.

The veteran was discharged from active service in October 
1996.  He filed his initial claim for VA compensation in 
January 1997.  As noted, he reported degenerative changes of 
the thoracic vertebrae from February 1995 to the present.  
Gastroesophageal reflux disease was also noted from October 
1995 to the present.  Medical records obtained at that time 
indicate treatment in December 1996 for arthritis of the left 
ankle and back.  However, no thoracic spine disability was 
specifically indicated.

In a May 1997 VA evaluation, the veteran's gastroesophageal 
reflux disease was described as a burning sensation that 
starts just below his sternum and radiates upward.  It was 
noted that the veteran regurgitates bilious, sour tasting 
material.  It was indicated that studies had shown a hiatal 
hernia and esophagitis.  The veteran gets relief with 
medication that he takes on a daily basis.  This was a 
"great help."   Physical evaluation of the veteran's back 
revealed no paraspinal muscle tenderness or spinal point 
tenderness.  No paraspinal muscle spasm was found.  The 
veteran had full range of motion of the back.  X-ray studies 
of the veteran's thoracic spine in June 1997 failed to reveal 
any abnormality.  

In July 1997, the RO contacted the veteran and noted that 
they were having difficulties obtaining his service 
department records.  Records from the veteran were requested.  
However, no response to this request was forthcoming.  
Additional outpatient treatment records were obtained noting 
treatment for discomfort from the hiatal hernia.  

At a hearing held before a hearing officer at the RO in July 
1998, the veteran described his service-connected 
gastroesophageal reflux disease as sometimes involving 
symptoms of chest pain that will not leave.  Shortness of 
breath was also indicated.  Difficulties breathing and pain 
were noted.  It was indicated that his condition had gotten 
worse since his retirement from the service.

Regarding the veteran's claim of service connection for a 
thoracic spine disability, the veteran stated that he worked 
with ordnance in the military a great deal and was 
responsible for carrying large amounts.  It was contended 
that this work caused his back disability.  He indicated that 
this problem began approximately 10 years ago.  The veteran 
appears to note treatment records that are associated with 
his claims folder.  Nevertheless, the hearing officer 
suggested that the veteran meet with his representative and 
assure that photocopies of those records were submitted to 
the RO.  The veteran noted pain in the middle of his back 
caused by this disability.

An additional VA evaluation was obtained by the RO.  In March 
1999, it was indicated the veteran suffered from severe 
heartburn since 1996.  It was reported that he had been 
hospitalized because of severe chest pain.  He had two upper 
endoscopies, one in 1996 and one in 1998, that were positive 
for esophagitis and severe gastroesophageal reflux disease.  
Use of medication to treat this condition was noted.  The 
evaluator's impression noted gastroesophageal reflux disease 
with severe symptoms when not on treatment.  With medication 
the veteran had "minimal symptoms."  Little reference was 
made to the veteran's back disability.

Additional outpatient treatment records were obtained by the 
RO.  They note treatment for the stomach disorder.  
Significantly, little reference is made to a back disability.  
More importantly, no health care provider associates this 
alleged back disability with his active service.

The veteran's representative prepared written argument in 
March and April 2000.  In September 1999, the veteran 
requested that this case be forwarded to the Board for final 
adjudication.  At this time, no additional medical records 
were submitted.

II.  Entitlement to Service Connection for a 
Thoracic Spine Disability

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records does not disclose competent 
medical evidence diagnosing a current thoracic spine 
disability.  As noted above, VA evaluations have consistently 
failed to note a back problem.  X-ray studies in June 1997 
failed to find a thoracic spine disorder. With regard to the 
second prong of the Caluza analysis, the veteran is competent 
to describe his activities in service, including an injury.  
The service medical records and immediate post service 
medical records, however, are silent concerning a chronic 
thoracic spine disability.  While the veteran reports an X-
ray study dated February 1995 demonstrated degenerative 
changes of the thoracic vertebrae, the actual clinical 
records in the claims file fail to confirm this.  As noted 
above, those records appear complete.   The Board will assume 
without deciding that the second prong of Caluza, at least as 
to injury in service, is satisfied on this record.

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to causally link any current 
alleged thoracic spine disability with either his active 
service or any injury during his active service.  If the 
service medical records do not show the claimed disability 
and there is no medical evidence to link a current disability 
with events in service or with a service-connected injury, 
the claim is not well grounded.  With respect to the 
application of 38 C.F.R. § 3.303(b) for the purposes of well 
grounding a claim by means of chronicity or continuity of 
symptomatology, a thoracic spine disorder associated with 
arthritis involving the internal structure of the back is not 
a disorder that would be perceivable to lay observations.  
Consequently, he cannot well ground his claim on the basis of 
continuity of symptomatology or chronicity.  Savage, supra.

The veteran has contended that he currently suffers from a 
thoracic spine disorder related to his active service.  
However, as the Court has made clear, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived of specialized medical knowledge, 
skill, expertise, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply stated, the 
veteran is not competent to diagnose himself with a thoracic 
spine disorder and then associate this condition with his 
active service.  Accordingly, this contention cannot form the 
basis for a finding that this claim is well grounded.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate this condition with the veteran's active service.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.

In this case, there is no current evidence to associate the 
veteran's alleged thoracic spine disability with his active 
service.  Accordingly, even if the Board were to find that 
the veteran currently has a thoracic spine disability, and 
further concede that the veteran had a thoracic spine injury 
during his active service, the Board must find the claim to 
be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claim for service connection plausible.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In written argument prepared by the veteran's representative 
in April 2000, the appellant's representative essentially 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  See Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The Board, however, is required to follow 
the precedent opinions of the Court.  38 U.S.C.A. § 7269 
(West 1991); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999). Moreover, the argument about the substantive 
significance of the revisions to the M21-1 manual was 
rejected by the Court in Morton v. West, 12 Vet. App. 477 
(1999) (Fed. Cir. Filed Jan. 11, 2000).  The Board has 
determined, therefore, that in the absence of a well-grounded 
claim, VA has no duty to assist the appellant in developing 
his case.  In any event, as the veteran has undergone several 
VA evaluations to determine the nature and etiology of his 
alleged back disorder, the Board finds no basis to find a 
failure in the duty to assist the veteran in the development 
of this case.  

III.  Entitlement to an Increased Evaluation for 
Gastroesophageal Reflux Disease

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
light of the VA evaluations cited above, as well as the RO's 
attempts to obtain medical records in support of the 
veteran's case, the Board finds that the RO has fulfilled the 
duty to assist mandated by statute.  

The veteran's service-connected "gastroesophageal reflux 
disease" is a condition not listed in the VA Schedule for 
Rating Disabilities.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(1999).  Consequently, the service-connected gastroesophageal 
reflux disease has been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia) (1999).  Under this 
Diagnostic Code, a hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or symptoms or combinations of symptoms 
productive of a severe impairment of health warrants a 60 
percent evaluation.  Persistently recurring epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, warrants a 30 percent 
evaluation.  With two or more of the symptoms for the 30 
percent evaluation of less severity, a 10 percent evaluation 
is warranted.

Based on the evidence cited above, the Board has found no 
basis to conclude that the veteran suffers from persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  The 
VA evaluations have indicated that the veteran suffers from a 
mild disorder as long as he maintains regular use of his 
medication.  The medical evidence of record (including, most 
importantly, the veteran's own complaints) would support this 
determination.  Plainly, as the symptoms fail to establish 
disability approximating the criteria for the 30 percent 
evaluation, they fall far short of the criteria for a 60 
percent evaluation.

Based on the evidence cited above, the Board finds no basis 
to award the veteran a higher disability evaluation of 
greater than 10 percent under Diagnostic Code 7346.  However, 
this does not end the Board's analysis of this case.  The 
Board has considered other diagnostic codes analogous to the 
veteran's condition.  This review has included evaluation of 
the veteran's service-connected condition under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (a duodenal ulcer) (1999).  
Under this Diagnostic Code, a duodenal ulcer with severe pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of a 
definite impairment of health, warrants a 60 percent 
evaluation.  A moderately severe condition, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, 
warrants a 40 percent evaluation.  A moderate disorder with 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations, warrants a 20 percent evaluation.  A 
disability that is mild, with recurring symptoms once or 
twice yearly, warrants a 10 percent evaluation.

Based on the evidence above, the Board finds it difficult to 
distinguish between symptoms associated with the service-
connected condition and other disorders.  In making the 
determination of whether the veteran suffers from a mild or 
moderate disability associated with his gastroesophageal 
reflux disease, and in resolving the ultimate issue, the 
Board is mindful of the doctrine of reasonable doubt.  As the 
Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds no basis to award the veteran a 40 percent 
evaluation or higher under Diagnostic Code 7306.  There is 
absolutely no evidence to support the conclusion that the 
veteran has a moderately severe disability or definite 
impairment in health associated with this condition.  
However, while several VA evaluators and service medical 
providers have indicated that this condition is mild, the 
Board must note regular treatment for this condition.  Daily 
use of medication to deal with this condition is also noted.  
Based on the veteran's testimony before the hearing officer 
at the RO in July 1998, as well as his complaints as noted 
within the two VA evaluations, the Board finds sufficient 
evidence to determine that the disability picture more 
closely approximates a moderate disability as defined under 
Code 7305 associated with his gastroesophageal reflux 
disease.  The veteran's descriptions of sporadic 
exacerbations of his gastroesophageal reflux disease would 
appear to meet the criterion of continuous moderate 
manifestations.  The veteran's condition is also analogous to 
38 C.F.R. § 4.114, Diagnostic Code 7306 (marginal ulcer) 
(1999), which warrants a 20 percent evaluation with a 
moderate disability with episodes of recurring symptoms 
several times per year.  Accordingly, based on the evidence 
as a whole, the Board finds sufficient medical evidence to 
determine that the veteran warrants a 20 percent evaluation 
under Diagnostic Codes 7305 or 7306, by analogy.   38 C.F.R. 
§ 4.7.

The veteran's symptoms clearly do not support a determination 
that the veteran warrants an evaluation beyond 20 percent.  
There is absolutely no evidence of a moderately severe 
disability with recurrent incapacitating episodes averaging 
10 days or more or intercurrent episodes of abdominal pain at 
least once a month partially or completely relieved by 
therapy.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.  Accordingly, based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement.  Cf. Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996). 


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to an increased evaluation of the veteran's 
gastroesophageal reflux disease to 20 percent is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

